Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 1 of 29 Page ID #:3812




    1 Ekwan E. Rhow - State Bar No. 174604
         erhow@birdmarella.com
    2 Marc  E. Masters - State Bar No. 208375
         mmasters@birdmarella.com
    3 Fanxi Wang - State Bar No. 287584
         fwang@birdmarella.com
    4 BIRD,  MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone:  (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Stephen J. Erigero - State Bar No. 121616
    8    stephen.erigero@ropers.com
      Pascale Gagnon - State Bar No, 207117
    9    pascale.gagnon@ropers.com
      ROPERS MAJESKI PC
   10 445 South Figueroa Street, Suite 3000
      Los Angeles, CA 90071
   11 Telephone: (213) 312-2000
      Facsimile: (213) 312-2001
   12
      Attorneys for Defendants
   13
   14
                                   UNITED STATES DISTRICT COURT
   15
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   16
   17
        STRATEGIC PARTNERS, INC.,                      CASE NO. 2:19-cv-02286-GW-KS
   18
                          Plaintiff,                   DEFENDANTS’ ANSWER TO
   19                                                  PLAINTIFF'S FIFTH AMENDED
                    vs.                                COMPLAINT
   20
      FIGS, INC., CATHERINE                            Assigned to Hon. George H. Wu
   21 (“TRINA”) SPEAR, HEATHER
      HASSON,
   22
                  Defendants.
   23
   24
   25
   26
   27
   28
        3667938.3
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 2 of 29 Page ID #:3813




    1               Defendants FIGS, Inc. (“FIGS”), Catherine Spear (“Spear”) and Heather
    2 Hasson (“Hasson”) (collectively, “Defendants”) hereby answer the Fifth Amended
    3 Complaint (the “Complaint”) of Plaintiff Strategic Partners, Inc. (“SPI” or
    4 “Plaintiff”). Defendants generally deny each and every allegation except those
    5 hereinafter specifically admitted. Defendants aver that SPI has brought this frivolous
    6 lawsuit not to remediate any genuine harm, but as a business strategy to harass and
    7 roadblock a successful, innovative competitor. Defendants have included the
    8 headings reflected in the Complaint to aid the Court in reviewing this Answer. To
    9 the extent these headings include factual allegations, Defendants expressly deny
   10 each and every allegation. Defendants further answer the numbered paragraphs of
   11 the Complaint as follows:
   12                                   NATURE OF THE ACTION
   13               1.    Defendants deny the allegations in paragraph 1.
   14               2.    FIGS admits that it manufactures and sells scrubs, scrub tops, scrub
   15 bottoms, under-scrubs, lab coats, shirts, jackets, and undergarments. Defendants
   16 deny the remaining allegations in paragraph 2.
   17               3.    Defendants admit that Blackstone Group Holdings, L.P. is Spear’s
   18 former employer. To the extent paragraph 3 alleges what Plaintiff’s belief is, no
   19 response is required. To the extent a response is required, Defendants are without
   20 sufficient information to admit or deny this allegation, and on that basis, Defendants
   21 deny this allegation. Defendants deny the remaining allegations in paragraph 3.
   22               4.    Defendants admit that the statement “FIGS antimicrobial fabric reduces
   23 hospital acquired infection rates by 66%” was found on the “Threads-for-Threads”
   24 portion of FIGS’s website from May 10, 2018 to March 22, 2019. Defendants deny
   25 the remaining allegations in paragraph 4, including any and all allegations that FIGS
   26 (i) made false and/or misleading statements and (ii) thereby deceived and/or caused
   27 harm.
   28               5.    Defendants deny the allegations in paragraph 5.
        3667938.3
                                                       2
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 3 of 29 Page ID #:3814




    1               6.    Defendants deny the allegations in paragraph 6.
    2               7.    Defendants deny the allegations in paragraph 7.
    3               8.    To the extent paragraph 8 alleges what Plaintiff’s belief is, no response
    4 is required. To the extent a response is required, Defendants are without sufficient
    5 information to admit or deny this allegation, and on that basis, Defendants deny this
    6 allegation. Defendants deny the remaining allegations in paragraph 8.
    7               9.    Defendants admit that Plaintiff manufactures and sells medical scrubs,
    8 lab coats, and other garments. Defendants deny the remaining allegations in
    9 paragraph 9, including any and all allegations that FIGS (i) made false and/or
   10 misleading statements and (ii) thereby deceived and/or caused harm.
   11               10.   Defendants deny the allegations in paragraph 10.
   12               11.   Defendants deny the allegations in paragraph 11.
   13               12.   Defendants deny the allegations in paragraph 12.
   14               13.   Defendants admit that FIGS has donated hundreds of thousands of
   15 scrubs internationally, and that those donated scrubs are antimicrobial and of the
   16 same type as the scrubs FIGS has sold in the United States. Defendants deny the
   17 remaining allegations in paragraph 13.
   18               14.   Defendants deny the allegations in paragraph 14.
   19                                          THE PARTIES
   20               15.   Defendants are without sufficient information to admit or deny the
   21 allegations in paragraph 15, and on that basis, Defendants deny such allegations.
   22               16.   Defendants admit that Plaintiff manufactures and sells medical scrubs,
   23 lab coats, and other garments. Defendants deny that Plaintiff is the leader in the
   24 design, manufacture and distribution of high-quality, fashion-inspired medical
   25 apparel, medical footwear, medical accessories and school uniforms. Defendants
   26 are without sufficient information to admit or deny the remaining allegations in
   27 paragraph 16, and on that basis, Defendants deny such allegations.
   28               17.   Defendants admit the allegations in paragraph 17.
        3667938.3
                                                       3
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 4 of 29 Page ID #:3815




    1               18.   Defendants admit that FIGS is a Delaware corporation with a principal
    2 place of business located at 2834 Colorado Avenue, Suite 100, Santa Monica, CA
    3 90404. Defendants deny the remaining allegations in paragraph 18.
    4                                 JURISDICTION AND VENUE
    5               19.   The allegations in paragraph 19 state legal conclusions to which no
    6 response is required. To the extent a response is required, Defendants deny the
    7 allegations in paragraph 19.
    8               20.   The allegations in paragraph 20 state legal conclusions to which no
    9 response is required. To the extent a response is required, Defendants deny the
   10 allegations in paragraph 20.
   11               21.   The allegations in paragraph 21 state legal conclusions to which no
   12 response is required. To the extent a response is required, Defendants deny the
   13 allegations in paragraph 21.
   14               22.   To the extent paragraph 22 alleges that Defendants (i) made false
   15 and/or misleading statements and (ii) thereby deceived and/or caused harm,
   16 Defendants deny such allegations. The remaining allegations in paragraph 22 state
   17 legal conclusions to which no response is required. To the extent a response is
   18 required, Defendants deny the remaining allegations in paragraph 22.
   19               23.   To the extent paragraph 23 alleges that Defendants (i) made false
   20 and/or misleading statements and (ii) thereby deceived and/or caused harm,
   21 Defendants deny such allegations. The remaining allegations in paragraph 23 state
   22 legal conclusions to which no response is required. To the extent a response is
   23 required, Defendants deny the remaining allegations in paragraph 23.
   24               24.   Defendants deny the allegations in paragraph 24.
   25               25.   To the extent paragraph 25 alleges that Defendants (i) made false
   26 and/or misleading statements and (ii) thereby deceived and/or caused harm,
   27 Defendants deny such allegations. The remaining allegations in paragraph 25 state
   28 legal conclusions to which no response is required. To the extent a response is
        3667938.3
                                                      4
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 5 of 29 Page ID #:3816




    1 required, Defendants deny the remaining allegations in paragraph 25.
    2                            CLAIMS COMMON TO ALL COUNTS
    3                                 FIGS’s Unscrupulous Beginning
    4               26.   To the extent paragraph 26 alleges what the value of the medical
    5 apparel industry is or what contents of Blackstone’s Code of Ethics are, Defendants
    6 are without sufficient information to admit or deny these allegations, and on that
    7 basis, Defendants deny such allegations. Defendants deny the remaining allegations
    8 in paragraph 23, including the allegation that Ms. Spear violated Blackstone’s Code
    9 of Ethics.
   10               27.   Defendants admit that Ms. Spear made the quoted statement during a
   11 podcast. Defendants deny the remaining allegations in paragraph 27, including the
   12 allegation that Ms. Spear made any admission of wrongdoing.
   13               28.   To the extent paragraph 28 alleges what Plaintiff’s belief is, no
   14 response is required. To the extent a response is required, Defendants deny this
   15 allegation.
   16               29.   Defendants admit that Ms. Spear made the quoted statement during an
   17 interview on April 8, 2018. Defendants deny the remaining allegations in paragraph
   18 29, including the allegation that Ms. Spear made any admission of wrongdoing or
   19 violated Blackstone’s Code of Business Conduct and Ethics.
   20               30.   Defendants deny the allegations in paragraph 30.
   21               31.   Defendants deny the allegations in paragraph 31.
   22               32.   To the extent paragraph 32 is argumentative, no response is required.
   23 To the extent a response is required, Defendants deny this allegation.
   24               33.   Defendants deny the allegations in paragraph 33.
   25                             FIGS’s False and Misleading Statements
   26               34.   To the extent paragraph 34 alleges what the United States Department
   27 of Labor says, Defendants are without sufficient information to admit or deny these
   28 allegations, and on that basis, Defendants deny such allegations. Defendants deny
        3667938.3
                                                       5
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 6 of 29 Page ID #:3817




    1 the remaining allegations in paragraph 34.
    2               35.   To the extent paragraph 35 alleges what certain purported standards,
    3 directives and guidelines of the Department of Labor’s Occupational Safety and
    4 Health Administration and the Centers for Disease Control and Prevention’s
    5 Healthcare Infection Control Practices Advisory Committee say, Defendants are
    6 without sufficient information to admit or deny these allegations, and on that basis,
    7 Defendants deny such allegations. Defendants deny the remaining allegations in
    8 paragraph 35.
    9               36.   To the extent paragraph 36 alleges what certain guidelines of the
   10 Centers for Disease Control and Prevention’s Healthcare Infection Control Practices
   11 Advisory Committee say, Defendants are without sufficient information to admit or
   12 deny these allegations, and on that basis, Defendants deny such allegations.
   13 Defendants deny the remaining allegations in paragraph 36.
   14               37.   To the extent paragraph 37 alleges what certain guidelines of the
   15 Centers for Disease Control and Prevention’s Healthcare Infection Control Practices
   16 Advisory Committee say, Defendants are without sufficient information to admit or
   17 deny these allegations, and on that basis, Defendants deny such allegations.
   18 Defendants deny the remaining allegations in paragraph 37.
   19               38.   Defendants admit the allegations in paragraph 38 (except that the
   20 definition of “FIGS Products” is overbroad, as noted in FIGS’s response to
   21 paragraph 2 above).
   22               39.   The allegation in paragraph 39 regarding interstate commerce states a
   23 legal conclusion to which no response is required. To the extent a response is
   24 required, Defendants deny such allegation. Defendants deny the remaining
   25 allegations in paragraph 33, including any and all allegations that Defendants (i)
   26 made false and/or misleading statements and (ii) thereby deceived and/or caused
   27 harm.
   28
        3667938.3
                                                       6
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 7 of 29 Page ID #:3818




    1               40.   The allegation in paragraph 40 regarding interstate commerce states a
    2 legal conclusion to which no response is required. To the extent a response is
    3 required, Defendants deny such allegation. Defendants admit that it sells certain of
    4 its products online through its own website and through Amazon. Defendants deny
    5 the remaining allegations in paragraph 40.
    6               41.   Defendants deny the allegations in paragraph 41.
    7               42.   Defendants admit that certain healthcare workers wear medical scrubs
    8 as part of their daily work uniform. Defendants deny the remaining allegations in
    9 paragraph 42, including any and all allegations that FIGS (i) made false and/or
   10 misleading statements and (ii) thereby deceived and/or caused harm.
   11               43.   To the extent paragraph 43 alleges what Plaintiff’s belief is, no
   12 response is required. To the extent a response is required, Defendants deny this
   13 allegation.
   14               44.   Defendants deny the allegations in paragraph 44.
   15               45.   Defendants admit that the statement “FIGS antimicrobial fabric reduces
   16 hospital acquired infection rates by 66%” was found on the “Threads-for-Threads”
   17 portion of FIGS’s website from May 10, 2018 to March 22, 2019. Defendants deny
   18 the remaining allegations in paragraph 45, including any and all allegations that
   19 FIGS (i) made false and/or misleading statements and (ii) thereby deceived and/or
   20 caused harm.
   21               (a)   Defendants are without sufficient information to admit or deny the
   22 allegations in paragraph 45(a), and on that basis, Defendants deny the allegations in
   23 paragraph 45(a).
   24               (b)   Defendants are without sufficient information to admit or deny the
   25 allegations in paragraph 45(b), and on that basis, Defendants deny the allegations in
   26 paragraph 45(b).
   27               (c)   Defendants admit that the statement “FIGS antimicrobial fabric reduces
   28 hospital acquired infection rates by 66%” was found on the “Threads-for-Threads”
        3667938.3
                                                       7
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 8 of 29 Page ID #:3819




    1 portion of FIGS’s website from May 10, 2018 to March 22, 2019. Defendants deny
    2 the remaining allegations in paragraph 45(c), including any and all allegations that
    3 FIGS (i) made false and/or misleading statements and (ii) thereby deceived and/or
    4 caused harm.
    5               46.   Defendants deny the allegations in paragraph 46.
    6               47.   Defendants deny the allegations in paragraph 47.
    7               48.   To the extent paragraph 48 makes allegations regarding testing
    8 purportedly performed by Plaintiff, Defendants are without sufficient information to
    9 admit or deny these allegations, and on that basis, Defendants deny such allegations.
   10 Defendants deny the remaining allegations in paragraph 48, including any and all
   11 allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
   12 deceived and/or caused harm.
   13               49.   To the extent paragraph 49 makes allegations regarding unidentified
   14 testing, Defendants are without sufficient information to admit or deny these
   15 allegations, and on that basis, Defendants deny such allegations. Defendants deny
   16 the remaining allegations in paragraph 42, including any and all allegations that
   17 FIGS (i) made false and/or misleading statements and (ii) thereby deceived and/or
   18 caused harm.
   19               50.   Defendants admit that the article cited in paragraph 50 includes the
   20 quoted language. Defendants deny the remaining allegations in paragraph 50,
   21 including any and all allegations that FIGS (i) made false and/or misleading
   22 statements and (ii) thereby deceived and/or caused harm.
   23               51.   Defendants deny the allegations in paragraph 51.
   24               52.   Defendants deny the allegations in paragraph 52.
   25               53.   Defendants admit that the pictured statement was found on the
   26 “Threads-for-Threads” portion of FIGS’s website from May 10, 2018 to March 22,
   27 2019. Defendants deny the remaining allegations in paragraph 53.
   28               54.   Defendants admit that at times it has made the following quoted
        3667938.3
                                                       8
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 9 of 29 Page ID #:3820




    1 statement: “We have donated over 90,000 sets of scrubs in 26 countries and have
    2 reduced the hospital acquired infection rate by 66% in the areas we have donated
    3 to.” Defendants deny the remaining allegations in paragraph 54, including any and
    4 all allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
    5 deceived and/or caused harm.
    6               55.   Defendants admit that FIGS has donated over 500,000 sets of scrubs.
    7 Defendants deny the remaining allegations in paragraph 55, including any and all
    8 allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
    9 deceived and/or caused harm.
   10               56.   To the extent paragraph 56 alleges what Plaintiff’s beliefs are, no
   11 response is required. To the extent a response is required, Defendants deny the
   12 allegations. Defendants deny the remaining allegations in paragraph 56, including
   13 any and all allegations that FIGS (i) made false and/or misleading statements and
   14 (ii) thereby deceived and/or caused harm.
   15               57.   Defendants admit that at times the hangtag on certain products included
   16 the following quoted language: “ANTIMICROBIAL: Kills bacteria and infection
   17 immediately on contact.” Defendants deny the remaining allegations in paragraph
   18 57, including any and all allegations that FIGS (i) made false and/or misleading
   19 statements, (ii) violated any EPA regulations, and (ii) thereby deceived and/or
   20 caused harm.
   21               58.   To the extent paragraph 58 makes allegations regarding Plaintiff’s
   22 knowledge and certain unidentified testing, Defendants are without sufficient
   23 information to admit or deny these allegations, and on that basis, Defendants deny
   24 such allegations. Defendants deny the remaining allegations in paragraph 58,
   25 including any and all allegations that FIGS (i) made false and/or misleading
   26 statements and (ii) thereby deceived and/or caused harm.
   27               59.   To the extent paragraph 59 makes allegations regarding the content of
   28 the blog Nurse Abnormalities, Defendants are without sufficient information to
        3667938.3
                                                       9
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 10 of 29 Page ID #:3821




     1 admit or deny these allegations, and on that basis, Defendants deny such allegations.
     2 Defendants deny the remaining allegations in paragraph 59, including any and all
     3 allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
     4 deceived and/or caused harm.
     5               60.   To the extent paragraph 60 makes allegations regarding the content of
     6 the blog Nurse Abnormalities, Defendants are without sufficient information to
     7 admit or deny these allegations, and on that basis, Defendants deny such allegations.
     8 Defendants deny the remaining allegations in paragraph 60.
     9               61.   To the extent paragraph 61 makes allegations regarding an unidentified
    10 article and the content of the blog Nurse Abnormalities, Defendants are without
    11 sufficient information to admit or deny these allegations, and on that basis,
    12 Defendants deny such allegations. Defendants deny the remaining allegations in
    13 paragraph 61, including any and all allegations that FIGS (i) made false and/or
    14 misleading statements and (ii) thereby deceived and/or caused harm.
    15               62.   To the extent paragraph 62 makes allegations regarding the content of
    16 the website Nurse.org, Defendants are without sufficient information to admit or
    17 deny these allegations, and on that basis, Defendants deny such allegations.
    18 Defendants deny the remaining allegations in paragraph 62.
    19               63.   To the extent paragraph 63 makes allegations regarding the content of
    20 an article on the website Nurse.org, Defendants are without sufficient information to
    21 admit or deny these allegations, and on that basis, Defendants deny such allegations.
    22 Defendants deny the remaining allegations in paragraph 63.
    23               64.   To the extent paragraph 64 alleges what Plaintiff’s beliefs are, no
    24 response is required. To the extent a response is required, Defendants deny the
    25 allegations.
    26               65.   Defendants deny the allegations in paragraph 65.
    27               66.   To the extent paragraph 66 makes allegations regarding unidentified
    28 testing, Defendants are without sufficient information to admit or deny these
         3667938.3
                                                        10
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 11 of 29 Page ID #:3822




     1 allegations, and on that basis, Defendants deny such allegations. Defendants deny
     2 the remaining allegations in paragraph 66, including any and all allegations that
     3 FIGS (i) made false and/or misleading statements and (ii) thereby deceived and/or
     4 caused harm.
     5               67.   To the extent paragraph 67 makes allegations regarding unidentified
     6 testing and Plaintiff’s purported awareness thereof, Defendants are without
     7 sufficient information to admit or deny these allegations, and on that basis,
     8 Defendants deny such allegations. Defendants deny the remaining allegations in
     9 paragraph 67, including any and all allegations that FIGS (i) made false and/or
    10 misleading statements and (ii) thereby deceived and/or caused harm.
    11               68.   Defendants deny the allegations in paragraph 68.
    12               69.   Defendants deny the allegations in paragraph 69.
    13               70.   Defendants deny the allegations in paragraph 70.
    14               71.   Defendants admit that Plaintiff has defined the 6 purported statements
    15 as “FIGS’s False or Misleading Claims.” Defendants deny the remaining
    16 allegations in paragraph 71, including any and all allegations that FIGS (i) made
    17 false and/or misleading statements and (ii) thereby deceived and/or caused harm.
    18                      Testing Done Showing FIGS’s Statements Are False
    19               72.   To the extent paragraph 72 makes allegations regarding Plaintiff’s
    20 purported awareness, the purported testing by Skip Palenik, and Mr. Palenik’s
    21 purported credentials and background, Defendants are without sufficient
    22 information to admit or deny these allegations, and on that basis, Defendants deny
    23 such allegations. Defendants deny the remaining allegations in paragraph 72,
    24 including any and all allegations that FIGS (i) made false and/or misleading
    25 statements and (ii) thereby deceived and/or caused harm.
    26               73.   To the extent paragraph 73 makes allegations regarding the purported
    27 purchase of FIGS scrubs, the purported testing by Mr. Palenik, and the purported
    28 statement on a particular hang tag, Defendants are without sufficient information to
         3667938.3
                                                       11
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 12 of 29 Page ID #:3823




     1 admit or deny these allegations, and on that basis, Defendants deny such allegations.
     2 Defendants deny the remaining allegations in paragraph 63.
     3               74.   To the extent paragraph 64 makes allegations regarding the purported
     4 testing and examination by Mr. Palenik, Defendants are without sufficient
     5 information to admit or deny these allegations, and on that basis, Defendants deny
     6 such allegations. Defendants deny the remaining allegations in paragraph 74.
     7               75.   To the extent paragraph 75 makes allegations regarding the purported
     8 testing by Mr. Palenik, Defendants are without sufficient information to admit or
     9 deny these allegations, and on that basis, Defendants deny such allegations.
    10 Defendants deny the remaining allegations in paragraph 75, including any and all
    11 allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
    12 deceived and/or caused harm.
    13               76.   To the extent paragraph 76 makes allegations regarding the purported
    14 testing by Mr. Palenik, Defendants are without sufficient information to admit or
    15 deny these allegations, and on that basis, Defendants deny such allegations.
    16 Defendants deny the remaining allegations in paragraph 76.
    17               77.   To the extent paragraph 77 makes allegations regarding the purported
    18 testing by Mr. Palenik, Defendants are without sufficient information to admit or
    19 deny these allegations, and on that basis, Defendants deny such allegations.
    20 Defendants deny the remaining allegations in paragraph 77, including any and all
    21 allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
    22 deceived and/or caused harm.
    23               78.   To the extent paragraph 78 makes allegations regarding the purported
    24 testing by Mr. Palenik, Defendants are without sufficient information to admit or
    25 deny these allegations, and on that basis, Defendants deny such allegations.
    26 Defendants deny the remaining allegations in paragraph 68, including any and all
    27 allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
    28 deceived and/or caused harm.
         3667938.3
                                                      12
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 13 of 29 Page ID #:3824




     1               79.   To the extent paragraph 79 makes allegations regarding the purported
     2 testing by Mr. Palenik and Mr. Palenik’s purported lack of awareness of certain
     3 scientific studies, Defendants are without sufficient information to admit or deny
     4 these allegations, and on that basis, Defendants deny such allegations. Defendants
     5 deny the remaining allegations in paragraph 69, including any and all allegations
     6 that FIGS (i) made false and/or misleading statements and (ii) thereby deceived
     7 and/or caused harm.
     8               80.   To the extent paragraph 80 makes allegations regarding the purported
     9 testing by Mr. Palenik, Defendants are without sufficient information to admit or
    10 deny these allegations, and on that basis, Defendants deny such allegations.
    11 Defendants deny the remaining allegations in paragraph 80, including any and all
    12 allegations that FIGS (i) made false and/or misleading statements and (ii) thereby
    13 deceived and/or caused harm.
    14                             FIGS Has Caused Injury to Consumers
    15               81.   Defendants deny the allegations in paragraph 81.
    16               82.   To the extent paragraph 82 makes allegations regarding the purported
    17 purchasing decisions of certain unidentified consumers, Defendants are without
    18 sufficient information to admit or deny these allegations, and on that basis,
    19 Defendants deny such allegations. Defendants deny the remaining allegations in
    20 paragraph 82.
    21               83.   Defendants deny the allegations in paragraph 83.
    22               84.   Defendants deny the allegations in paragraph 84.
    23               85.   Defendants deny the allegations in paragraph 85.
    24               86.   Defendants deny the allegations in paragraph 86.
    25               87.   Defendants deny the allegations in paragraph 87.
    26               88.   Defendants deny the allegations in paragraph 88.
    27               89.   To the extent paragraph 89 makes allegations concerning how many
    28 people have died from various pandemics, Defendants are without sufficient
         3667938.3
                                                      13
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 14 of 29 Page ID #:3825




     1 information to admit or deny these allegations. Defendants deny the remaining
     2 allegations in paragraph 89.
     3               90.   Defendants deny the allegations in paragraph 90.
     4                               FIGS Has Caused Injury to Plaintiff
     5               91.   Defendants deny the allegations in paragraph 91.
     6               92.   Defendants deny the allegations in paragraph 92.
     7               93.   Defendants deny the allegations in paragraph 93.
     8               94.   Defendants deny the allegations in paragraph 94.
     9               95.   Defendants deny the allegations in paragraph 95.
    10               96.   Defendants deny the allegations in paragraph 96.
    11               97.   Defendants deny the allegations in paragraph 97.
    12                                  FIRST CAUSE OF ACTION
    13                      False Advertising in Violation of 15 U.S.C. § 1125(a)
    14                                     (As to Defendant FIGS)
    15               98.   FIGS denies the allegations in paragraph 98.
    16               99.   FIGS denies the allegations in paragraph 99.
    17               100. FIGS denies the allegations in paragraph 100.
    18               101. FIGS denies the allegations in paragraph 101.
    19               102. FIGS denies the allegations in paragraph 102.
    20               103. FIGS denies the allegations in paragraph 103.
    21               104. FIGS denies the allegations in paragraph 104.
    22               105. FIGS denies the allegations in paragraph 105.
    23               106. FIGS denies the allegations in paragraph 106.
    24               107. FIGS denies the allegations in paragraph 107.
    25               108. FIGS denies the allegations in paragraph 108.
    26 / / /
    27 / / /
    28 / / /
         3667938.3
                                                      14
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 15 of 29 Page ID #:3826




     1                                 SECOND CAUSE OF ACTION
     2                                     Unfair Business Practices
     3                       in Violation of CAL. BUS. & PROF. CODE § 17200
     4                                      (As to Defendant FIGS)
     5               109. FIGS denies the allegations in paragraph 109.
     6               110. FIGS denies the allegations in paragraph 110.
     7               111. FIGS denies the allegations in paragraph 111.
     8               112. The allegations in paragraph 112 state legal conclusions to which no
     9 response is required. To the extent a response is required, FIGS denies the
    10 allegations in paragraph 112.
    11               113. The allegations in paragraph 113 state legal conclusions to which no
    12 response is required. To the extent a response is required, FIGS denies the
    13 allegations in paragraph 113.
    14               114. FIGS denies the allegations in paragraph 114 to the extent that Plaintiff
    15 alleges that FIGS (i) made false and/or misleading statements, (ii) failed to comply
    16 with any EPA requirements, and (ii) thereby deceived and/or caused harm.
    17               115. The allegations in paragraph 115 state legal conclusions to which no
    18 response is required. To the extent a response is required, FIGS denies the
    19 allegations in paragraph 115.
    20               116. FIGS denies the allegations in paragraph 116.
    21               117. FIGS denies the allegations in paragraph 117.
    22               118. FIGS denies the allegations in paragraph 118.
    23               119. FIGS denies the allegations in paragraph 119.
    24               120. FIGS denies the allegations in paragraph 120.
    25               121. FIGS denies the allegations in paragraph 121.
    26               122. FIGS denies the allegations in paragraph 122.
    27               123. FIGS denies the allegations in paragraph 123.
    28               124. FIGS denies the allegations in paragraph 124.
         3667938.3
                                                       15
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 16 of 29 Page ID #:3827




     1               125. FIGS denies the allegations in paragraph 125.
     2               126. FIGS denies the allegations in paragraph 126.
     3                                  THIRD CAUSE OF ACTION
     4                                    Unfair Business Practices
     5                           in Violation of Cal. Bus. Prof. Code § 17200
     6                                      (As to All Defendants)
     7               127. Defendants deny the allegations in paragraph 127.
     8               128. Defendants deny the allegations in paragraph 128.
     9               129. Defendants deny the allegations in paragraph 129.
    10               130. Defendants deny the allegations in paragraph 130.
    11               131. Defendants deny the allegations in paragraph 131.
    12               132. Defendants deny the allegations in paragraph 132.
    13               133. Defendants deny the allegations in paragraph 133.
    14               134. Defendants deny the allegations in paragraph 134.
    15               135. Defendants deny the allegations in paragraph 135.
    16                                FOURTH CAUSE OF ACTION
    17                               Untrue and Misleading Advertising
    18                       in Violation of CAL. BUS. & PROF. CODE § 17500
    19                                     (As to Defendant FIGS)
    20               136. FIGS denies the allegations in paragraph 136.
    21               137. FIGS denies the allegations in paragraph 137.
    22               138. FIGS denies the allegations in paragraph 138.
    23               139. FIGS denies the allegations in paragraph 139.
    24               140. FIGS denies the allegations in paragraph 140.
    25               141. FIGS denies the allegations in paragraph 141.
    26               142. FIGS denies the allegations in paragraph 142.
    27               143. FIGS denies the allegations in paragraph 143.
    28               144. FIGS denies the allegations in paragraph 144.
         3667938.3
                                                      16
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 17 of 29 Page ID #:3828




     1               145. FIGS denies the allegations in paragraph 145.
     2               146. FIGS denies the allegations in paragraph 146.
     3                                   FIFTH CAUSE OF ACTION
     4                  Intentional Interference with Prospective Economic Relations
     5                                       (As to All Defendants)
     6               147. Defendants deny the allegations in paragraph 147.
     7               148. Defendants deny the allegations in paragraph 148.
     8               149. Defendants deny the allegations in paragraph 149.
     9               150. To the extent paragraph 150 alleges that Plaintiff’s beliefs are, no
    10 response is required. To the extent any response is required, Defendants deny such
    11 allegations. Defendants deny the remaining allegations in paragraph 150.
    12               151. Defendants deny the allegations in paragraph 151.
    13               152. Defendants deny the allegations in paragraph 152.
    14               153. To the extent paragraph 153 alleges that Plaintiff’s beliefs are, no
    15 response is required. To the extent any response is required, Defendants deny such
    16 allegations. Defendants deny the remaining allegations in paragraph 153, and deny
    17 that Exhibit A contains consumers who “previously purchased Plaintiff’s products
    18 and have now switched over to FIGS Products.”
    19               154. To the extent paragraph 154 alleges that Plaintiff’s beliefs are, no
    20 response is required. To the extent any response is required, Defendants deny such
    21 allegations. Defendants deny the remaining allegations in paragraph 154.
    22               155. Defendants deny the allegations in paragraph 155.
    23               156. Defendants deny the allegations in paragraph 156.
    24               157. Defendants deny the allegations in paragraph 157.
    25               158. Defendants deny the allegations in paragraph 158.
    26 / / /
    27 / / /
    28 / / /
         3667938.3
                                                        17
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 18 of 29 Page ID #:3829




     1                                   SIXTH CAUSE OF ACTION
     2                                          CONVERSION
     3                                      (As to Defendant Spear)
     4               159. Spear denies the allegations in paragraph 159.
     5               160. To the extent paragraph 160 alleges and purports to describe any
     6 relationship between Plaintiff and Blackstone, and alleges and purports to describe
     7 any actions Blackstone took with respect to Plaintiff’s confidential information,
     8 Spear is without sufficient information to admit or deny such allegations, and on that
     9 basis denies such allegations. Spear denies the remaining allegations in paragraph
    10 160.
    11               161. To the extent paragraph 161 alleges and purports to describe any
    12 relationship between Plaintiff and Blackstone, and alleges and purports to describe
    13 any confidential information Plaintiff may have provided Blackstone, Spear is
    14 without sufficient information to admit or deny such allegations, and on that basis
    15 denies such allegations. Spear denies the remaining allegations in paragraph 161.
    16               162. Spear is without sufficient information to admit or deny the allegations
    17 in paragraph 162, and on that basis denies such allegations.
    18               163. Spear is without sufficient information to admit or deny the allegations
    19 in paragraph 163, and on that basis denies such allegations.
    20               164. Spear is without sufficient information to admit or deny the allegations
    21 in paragraph 164, and on that basis denies such allegations.
    22               165. Spear denies the allegations in paragraph 165. Spear avers that she did
    23 not work on any projects involving Plaintiff while employed at Blackstone, and did
    24 not obtain any of Plaintiff’s confidential information while employed at Blackstone.
    25               166. Spear admits she made the quoted statement during an interview.
    26 Spear denies the remaining allegations in paragraph 166, including the allegation
    27 that she made any admission of wrongdoing or violated Blackstone’s Code of
    28 Business Conduct and Ethics.
         3667938.3
                                                       18
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 19 of 29 Page ID #:3830




     1               167. Spear denies the allegations in paragraph 167.
     2               168. Spear admits she made the quoted statement during a podcast. Spear
     3 denies the remaining allegations in paragraph 168.
     4               169. Spear admits she made the quoted statement during an interview.
     5 Spear denies the remaining allegations in paragraph 169, including the allegation
     6 that she made any admission of wrongdoing or violated Blackstone’s Code of
     7 Business Conduct and Ethics.
     8               170. Spear is without sufficient information to admit or deny the allegations
     9 in paragraph 170, and on that basis deny these allegations.
    10               171. To the extent paragraph 171 alleges that Plaintiff’s beliefs are, no
    11 response is required. To the extent any response is required, Spear denies such
    12 allegations. Spear denies the remaining allegations in paragraph 171.
    13               172. Spear denies the allegations in paragraph 172.
    14               173. Spear denies the allegations in paragraph 173.
    15               174. Spear denies the allegations in paragraph 174.
    16               175. Spear denies the allegations in paragraph 175.
    17               176. Spear denies the allegations in paragraph 176.
    18                                 SEVENTH CAUSE OF ACTION
    19                                     Breach of Fiduciary Duty
    20                                      (As to Defendant Spear)
    21               177. Spear denies the allegations in paragraph 177.
    22               178. Spear is without sufficient information to admit or deny the allegations
    23 in paragraph 178, and on that basis denies such allegations.
    24               179. Spear is without sufficient information to admit or deny the allegations
    25 in paragraph 179, and on that basis denies such allegations.
    26               180. Spear is without sufficient information to admit or deny the allegations
    27 in paragraph 180, and on that basis denies such allegations.
    28               181. The allegations in paragraph 181 state legal conclusions to which no
         3667938.3
                                                        19
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 20 of 29 Page ID #:3831




     1 response is required. To the extent a response is required, Spear denies such
     2 allegations in paragraph 181.
     3               182. Spear admits she graduated from Harvard Business School and worked
     4 for Citi Bank. Spear denies the remaining allegations in paragraph 182.
     5               183. Spear denies the allegations in paragraph 183.
     6               184. Spear admits that she made the quoted statement in an interview. Spear
     7 denies the remaining allegations in paragraph 184, and avers that she did not work
     8 on any projects involving Plaintiff while employed at Blackstone, and did not obtain
     9 any of Plaintiff’s confidential information while employed at Blackstone.
    10               185. Spear denies the allegations in paragraph 185.
    11               186. Spear denies the allegations in paragraph 186.
    12               187. Spear admits that she made the quoted statement in a podcast. Spear
    13 denies the remaining allegations in paragraph 187.
    14               188. Spear admits that she made the quoted statement in an interview. Spear
    15 denies the remaining allegations of paragraph 188, including the allegation that she
    16 made any admission of wrongdoing or violated Blackstone’s Code of Business
    17 Conduct and Ethics.
    18               189. To the extent paragraph 189 alleges what Plaintiff’s beliefs are, no
    19 response is required. To the extent a response is required, Spear denies the
    20 allegations of paragraph 189.
    21               190. Spear denies the allegations of paragraph 190.
    22               191. Spear is without sufficient information to admit or deny allegations
    23 purporting to describe the content of Blackstone’s Code of Ethics, and on that basis,
    24 denies these allegations.
    25               192. Spear admits that she was employed by Blackstone. Spear is without
    26 sufficient information to admit or deny the remaining allegations of paragraph 192,
    27 and on that basis denies these allegations.
    28               193. Spear denies the allegations in paragraph 193.
         3667938.3
                                                       20
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 21 of 29 Page ID #:3832




     1               194. Spear denies the allegations in paragraph 194.
     2               195. Spear denies the allegations in paragraph 195.
     3               196. Spear denies the allegations in paragraph 196.
     4               197. Spear denies the allegations in paragraph 197.
     5               198. Spear denies the allegations in paragraph 198.
     6               199. Spear denies the allegations in paragraph 199.
     7                                  EIGHTH CAUSE OF ACTION
     8                          Aiding and Abetting Breach of Fiduciary Duty
     9                               (As to Defendants Hasson and FIGS)
    10               200. Hasson and FIGS deny the allegations in paragraph 200.
    11               201. Hasson and FIGS deny the allegations in paragraph 201.
    12               202. Hasson and FIGS deny the allegations in paragraph 202.
    13               203. Hasson and FIGS deny the allegations in paragraph 203.
    14               204. Hasson and FIGS deny the allegations in paragraph 204.
    15               205. Hasson and FIGS deny the allegations in paragraph 205.
    16               206. Hasson and FIGS deny the allegations in paragraph 206.
    17               207. Hasson and FIGS deny the allegations in paragraph 207.
    18               208. Hasson and FIGS deny the allegations in paragraph 208.
    19               209. Hasson and FIGS deny the allegations in paragraph 209.
    20               210. Hasson and FIGS deny the allegations in paragraph 210.
    21               211. Hasson and FIGS deny the allegations in paragraph 211.
    22               212. Hasson and FIGS deny the allegations in paragraph 212.
    23               213. Hasson and FIGS deny the allegations in paragraph 213.
    24               214. Hasson and FIGS deny the allegations in paragraph 214.
    25                                      PRAYER FOR RELIEF
    26               Defendants deny that Plaintiff is entitled to any relief from any of the
    27 Defendants.
    28
         3667938.3
                                                         21
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 22 of 29 Page ID #:3833




     1                          DEFENDANTS’ AFFIRMATIVE DEFENSES
     2               Pursuant to Fed. R. Civ. P. 8(c), Defendants assert the following affirmative
     3 defenses, without admitting that Defendants would bear the burden of proof on any
     4 of the following:
     5                                FIRST AFFIRMATIVE DEFENSE
     6                             (Attorneys’ Fees and Costs Unavailable)
     7               There is no contract alleged in the Complaint, nor is there any statutory basis
     8 that gives rise to a claim for attorneys’ fees and costs in this case. Defendants’
     9 conduct as alleged in the Complaint does not arise from any contract with Plaintiff
    10 or any statute providing for attorneys’ fees and costs and, as a result, the Complaint,
    11 and each and every claim for relief therein, fail to allege facts sufficient to support a
    12 claim for attorneys’ fees and costs.
    13                              SECOND AFFIRMATIVE DEFENSE
    14                                    (Benefits Outweigh Impact)
    15               Defendants’ conduct as alleged in the Complaint does not constitute unfair
    16 business practices. Defendants used their respective expertise and experience to
    17 create products and direct-to-consumer service offerings that were responsive to an
    18 untapped demand in the medical apparel industry, promoting fair and necessary
    19 competition for the benefit of the consumers. As a result, the Complaint, and each
    20 and every claim for relief therein, are barred, in whole or in part, because the
    21 benefits of the alleged unfair business practices outweigh whatever particular harm
    22 or impact it may cause to an alleged victim and therefore the business practice is not
    23 unfair under California Business & Professions Code § 17200.
    24                               THIRD AFFIRMATIVE DEFENSE
    25                                      (Conformity with Laws)
    26               In conformity with the law, Defendants used their respective expertise and
    27 experience to create products and direct-to-consumer service offerings that were
    28 responsive to an untapped demand in the medical apparel industry, promoting fair
         3667938.3
                                                        22
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 23 of 29 Page ID #:3834




     1 and necessary competition for the benefit of the consumers. As a result, the
     2 Complaint, and each and every claim for relief therein, are barred, in whole or in
     3 part, because FIGS’s actions were at all times taken in conformity with applicable
     4 laws, statutes, regulations, rules and/or standards.
     5                             FOURTH AFFIRMATIVE DEFENSE
     6                           (Disgorgement and Restitution Unavailable)
     7               Defendants’ conduct as alleged in the Complaint did not result in wrongful
     8 gains to the Defendants to the detriment of Plaintiff, and such conduct was not
     9 unlawful or unfair. Rather, Defendants used their respective expertise and
    10 experience to create products and direct-to-consumer service offerings that were
    11 responsive to an untapped demand in the medical apparel industry, promoting fair
    12 and necessary competition. As a result, the Complaint, and each and every claim
    13 for relief therein, fail to allege facts sufficient to support a claim for disgorgement
    14 and/or restitution.
    15                               FIFTH AFFIRMATIVE DEFENSE
    16                          (Punitive Damages – Failure to State a Claim)
    17               Defendants’ alleged conduct was not malicious, fraudulent, or oppressive, but
    18 rather was undertaken to promote healthy, fair and necessary competition in the
    19 medical apparel industry for the benefit of consumers. As a result, the Complaint,
    20 and each and every claim for relief therein, fail to allege facts sufficient to support a
    21 claim for punitive or exemplary damages against Defendants.
    22                               SIXTH AFFIRMATIVE DEFENSE
    23                                       (Failure to Mitigate)
    24               Despite its complaint of unlawful conduct by Defendants, Plaintiff has taken
    25 no steps to alleviate or reduce the impact of Defendants’ alleged conduct. Plaintiff
    26 continues to ignore the market demand that it, along with others in the industry,
    27 have left untapped and, instead of trying to generate sales and profits for itself by
    28 improving its marketing and business strategies, Plaintiff now seeks to reap the
         3667938.3
                                                       23
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 24 of 29 Page ID #:3835




     1 benefits of the hard work of other by filing suit against Defendants. As a result,
     2 Plaintiff’s claims for damages are barred, in whole or in part, by Plaintiff’s failure
     3 to mitigate its damages.
     4                             SEVENTH AFFIRMATIVE DEFENSE
     5                                     (Failure to State a Claim)
     6               Plaintiff’s Complaint does not set forth facts that support the claims made
     7 against Defendants. For example, the Complaint fails to sufficiently allege that
     8 Defendant Spear owed any fiduciary duty to Plaintiff, and fails to identify any
     9 specific prospective economic relationship between Plaintiff and a third party that
    10 Defendants actually disrupted. As a result, the Complaint, and each and every
    11 claim for relief therein, fail to state a claim or cause of action against Defendants
    12 upon which relief can be granted.
    13                              EIGHTH AFFIRMATIVE DEFENSE
    14                                            (Good Faith)
    15               Defendants’ conduct as alleged in the Complaint was undertaken in good
    16 faith for the advancement of their legitimate business interests. Their actions were
    17 aimed at competitively offering alternatives to the options that had previously been
    18 made available to consumers in the medical apparel industry. As a result, the
    19 Complaint, and each and every claim for relief therein, are barred, in whole or in
    20 part, because Defendants’ actions were at all times reasonable and were taken in the
    21 good faith exercise of its reasonable business judgment, and, moreover, Defendants
    22 at all relevant times exercised due care and acted in good faith regarding the matters
    23 which are the subject of the Complaint.
    24                               NINTH AFFIRMATIVE DEFENSE
    25                                           (Justification)
    26               Defendants used their respective expertise and experience to create products
    27 and direct-to-consumer service offerings that were responsive to an untapped
    28 demand in the medical apparel industry, promoting fair and necessary competition.
         3667938.3
                                                       24
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 25 of 29 Page ID #:3836




     1 Defendants’ conduct was further aimed at creating competitive alternatives in a long
     2 stagnant marketplace and properly serving the medical professionals who work
     3 tirelessly to serve others. As a result, the Complaint, and each and every claim for
     4 relief therein, are barred, in whole or in part, because FIGS’s conduct was justified,
     5 privileged, and/or performed in good faith, without malice, spite, or conscious,
     6 reckless, or negligent disregard of anyone’s rights, if any, and/or without improper
     7 purpose or motive, maliciousness, or ill will of any kind.
     8                              TENTH AFFIRMATIVE DEFENSE
     9                                             (Laches)
    10               An unreasonable amount of time—seven years—has passed since the
    11 incidents alleged in the Complaint took place, during which Plaintiff failed to bring
    12 its alleged claims. As a result, the Complaint, and each and every claim for relief
    13 therein, are barred, in whole or in part, by the doctrine of laches.
    14                            ELEVENTH AFFIRMATIVE DEFENSE
    15                                          (No Causation)
    16               Defendants used their respective expertise and experience to create products
    17 and direct-to-consumer service offerings that were responsive to an untapped
    18 demand in the medical apparel industry, promoting fair and necessary competition.
    19 Any consumers who may have purchased FIGS’ products instead of Plaintiff’s
    20 products did so because of the superiority in quality and design of FIGS’ products
    21 and the ease of FIGS’ direct-to-consumer website, not because of any acts or
    22 omissions by Defendants alleged in the Complaint. Thus, assuming, arguendo, that
    23 Plaintiff sustained a loss, injury, and/or damage, either as alleged in the Complaint
    24 or otherwise, such loss, injury, and/or damage are not recoverable from FIGS
    25 because any alleged act or omission of FIGS was not the cause of such loss, injury,
    26 and/or damage.
    27 / / /
    28 / / /
         3667938.3
                                                       25
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 26 of 29 Page ID #:3837




     1                             TWELFTH AFFIRMATIVE DEFENSE
     2                                           (No Damages)
     3               Defendants used their respective expertise and experience to create products
     4 and direct-to-consumer service offerings that were responsive to an untapped
     5 demand in the medical apparel industry, promoting fair and necessary competition.
     6 As a result, Plaintiff’s claims for damages are barred, in whole or in part, because
     7 Plaintiff suffered no recognizable loss, injury and/or damage as a result of the
     8 matters which are the subject of the Complaint.
     9                           THIRTEENTH AFFIRMATIVE DEFENSE
    10                                       (Not Likely to Deceive)
    11               Consumers purchased FIGS’ products because of its superior quality,
    12 fashionable design, and because of FIGS’ convenient direct-to-consumer website.
    13 They did not purchase FIGS’ products because of any of the purported statements
    14 made by Defendants as alleged in the Complaint. Therefore, the Complaint, and
    15 each and every claim for relief therein, are barred, in whole or in part, because the
    16 alleged statements made by Defendants are not likely to deceive.
    17                          FOURTEENTH AFFIRMATIVE DEFENSE
    18                                              (Puffery)
    19               The alleged statements by Defendants set forth in the Complaint are mere
    20 puffery, such that reasonable consumers would not rely on the alleged statements in
    21 making purchasing decisions. Therefore, the Complaint, and each and every claim
    22 for relief therein, are barred, in whole or in part, because the alleged statements
    23 which are the subject of the Complaint are mere puffery.
    24                            FIFTEENTH AFFIRMATIVE DEFENSE
    25                                       (Speculative Damages)
    26               Plaintiff’s alleged damages include alleged loss of profits arising from a
    27 diminution in its share of the market in the medical apparel industry, which cannot
    28 be valued without speculation as to what sales it would have made without
         3667938.3
                                                        26
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 27 of 29 Page ID #:3838




     1 Defendants’ conduct as alleged in the Complaint. As a result, the Complaint, and
     2 each and every claim for relief therein, are barred, in whole or in part, because the
     3 alleged damages, if any, are speculative, and because of the impossibility of
     4 ascertaining and allocating these alleged damages.
     5                           SIXTEENTH AFFIRMATIVE DEFENSE
     6                                     (Statutes of Limitations)
     7               Defendants’ conduct as alleged in the Complaint began as early as 2012
     8 based on Plaintiff’s own allegations. As a result, the Complaint, and each and every
     9 claim for relief therein, are barred, in whole or in part, by the applicable statutes of
    10 limitations.
    11                         SEVENTEENTH AFFIRMATIVE DEFENSE
    12                                          (Unclean Hands)
    13               Faced with competition from a younger, more innovative company that it
    14 could not keep up with, Plaintiff undertook to attack Defendants to try to remove
    15 FIGS from the medical apparel industry. However, Plaintiff does not come to court
    16 with clean hands. Plaintiff has used Silvadur™ —the very same silver-based
    17 antimicrobial technology that FIGS has used—to treat its scrubs, and has made
    18 many advertising statements about the antimicrobial effects of its products that are
    19 very similar to the claims Plaintiff is now accusing FIGS of falsely making in the
    20 Complaint. For example, SPI advertised for many years that:
    21               •    its antimicrobial fabric technology “starts to work upon contact with
    22                    unwanted bacteria on the fabric . . . essentially the bacteria cell is
    23                    rendered ineffective immediately”;
    24               •    its CERTAINTY™ antimicrobial technology, which incorporates
    25                    Silvadur™, “reduces, inhibits and minimizes the growth of bacteria on
    26                    garments”;
    27               •    “An antimicrobial technology in CERTAINTY is activated in the
    28                    presence of undesirable bacteria. When the undesirable bacteria come
         3667938.3
                                                        27
                          DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 28 of 29 Page ID #:3839




     1                     into contact with CERTAINTY-treated fabrics, the growth of the
     2                     bacteria is disrupted and the bacteria are continually reduced”;
     3               •     “protect yourself and your patients better with antimicrobial fabric from
     4                     Certainty, and antimicrobial with a fluid barrier from Certainty Plus in
     5                     collections like Infinity by Cherokee” (through Plaintiff’s retailer
     6                     Allheart.com); and
     7               •     antimicrobial scrubs “help reduce the transmission of microbes around
     8                     the hospital” (through Plaintiff’s retailer Allheart.com).
     9               SPI’s conduct and advertising statements with respect to the very subject
    10 matter of its Complaint—i.e. the antimicrobial effects of Silvadur™-based scrubs—
    11 goes directly to the heart of the equitable relations between the parties. Therefore,
    12 the Complaint, and each and every claim for relief therein, are barred, in whole or in
    13 part, by the doctrine of unclean hands.
    14                           EIGHTEENTH AFFIRMATIVE DEFENSE
    15                                        (Unjust Enrichment)
    16               Defendants’ conduct as alleged in the Complaint was lawful and translated
    17 into fair and necessary competition for the benefit of consumers. Thus, any
    18 recovery by Plaintiff against Defendants are barred, in whole or in part, because
    19 Plaintiff would be unjustly enriched if allowed to recover anything from FIGS
    20 under the Complaint.
    21                           NINETEENTH AFFIRMATIVE DEFENSE
    22                                          (Lack of Standing)
    23               None of the Defendants ever owed fiduciary duties to Plaintiff. Therefore,
    24 Plaintiff’s Seventh and Eighth Causes of Action are barred by lack of standing.
    25                           TWENTIETH AFFIRMATIVE DEFENSE
    26                                              (Privilege)
    27               Defendants’ conduct as alleged in the Complaint was lawful and translated
    28 into fair and necessary competition for the benefit of consumers. Defendants had
         3667938.3
                                                        28
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
Case 2:19-cv-02286-JWH-KS Document 162 Filed 08/31/20 Page 29 of 29 Page ID #:3840




     1 legitimate financial interests in protecting FIGS’ business, and acted reasonably and
     2 in good faith using appropriate means to protect such interests. As such, Plaintiff’s
     3 Complaint is barred in whole or in part because Defendants’ alleged conduct was
     4 privileged.
     5
                                TWENTY-FIRST AFFIRMATIVE DEFENSE
     6
                                          (Other Affirmative Defenses)
     7
                     Defendants reserve the right to supplement or amend this Answer, including
     8
         through the addition of further affirmative defenses, based upon the course of
     9
         discovery and proceedings in this action.
    10
                                   DEFENDANTS’ PRAYER FOR RELIEF
    11
                     WHEREFORE, Defendants respectfully request: (1) Judgment dismissing the
    12
         Complaint with prejudice; (2) Judgment denying all relief requested by Plaintiff and
    13
         granting Defendants attorneys’ fees and costs in defending against Plaintiff’s
    14
         Complaint; and (3) such other and further relief as this Court deems just and
    15
         equitable.
    16
                               DEFENDANTS’ DEMAND FOR JURY TRIAL
    17
                     Defendants request a trial by jury for each issue that is triable before a jury.
    18
    19
         DATED: August 31, 2020                     Bird, Marella, Boxer, Wolpert, Nessim,
    20                                              Drooks, Lincenberg & Rhow, P.C.
    21
    22                                              By:         /s/ Ekwan E. Rhow
    23                                                                Ekwan E. Rhow
                                                          Attorneys for Defendant FIGS, INC.
    24
    25
    26
    27
    28
         3667938.3
                                                          29
                           DEFENDANTS' ANSWER TO PLAINTIFF'S FIFTH AMENDED COMPLAINT
